                  Case 1:21-cr-00081-SHS Document 8 Filed 02/17/21 Page 1 of 2




  Federal Defenders                                                                             Southern District
                                                                 52 Duane Street-10th Floor, New York, NY 10007
  OF NEW YORK, INC.                                                        Tel: (212) 417-8700 Fax: (212) 571-0392


  David E. Patton                                                                          Southern District of New York

      Execurive Director                                                                       Jennifer L. Brown
                                                                                                Acroniey-in-Charge




                                                                              February 17, 2021

BYECF
The Honorable Judge Sidney H. Stein
United States District Judge
Southern District of New York                                                           MEMO ENDORSED
500 Pearl Street
New York, NY 10007

RE:          United States v. Dayshawn Hill
             21 Cr. 81 (SHS)

Dear Judge Stein,
        I represent Dayshawn Hill on the above-captioned matter. I write to respectfully request
an order form the Court permitting Dayshawn Hill to virtually attend the memorial service for
his brother, John Hill, on Saturday, February 20, from 2 to 4pm. The Government does not
object to this request.
        On January 28, 2020, Mr. Hill was arrested and presented in Magistrate Court. Following
a contested bail hearing, Magistrate Judge Debra Freeman ordered Mr. Hill detained. Mr. Hill is
currently being held at Essex County Correctional Facility in Essex County, New Jersey. While
incarcerated, Mr. Hill learned that his brother, John Hill, was killed on February 5, 2020. The
memorial service for John Hill is being held on Saturday, February 20, 2020, from 2 to 4pm. Mr.
Hill would like permission to attend the memorial remotely. I have spoken with Mr. Hill's sister,
Kyndra Hill, who is able to facilitate his virtual presence at the service.
        Accordingly, Mr. Hill respectfully requests an order requiring Essex County Correctional
Facility to facilitate Mr. Hill's virtual attendance at his brother's memorial on February 20, 2020.
The Government does not object to this request.
             Thank you for your consideration of this request.


Respectfully submitted,

Isl
Mame Lenox
Assistant Federal Defender
         Case 1:21-cr-00081-SHS Document 8 Filed 02/17/21 Page 2 of 2
                   Essex County Correctional Facility is directed to facilitate Dayshawn
                   Hill's virtual attendance at his brother's memorial on February 20, 2020.

                     Dated: New York, New York
(212) 417-8721              February 17, 2021
                                           SO ORDERED:



                                          ______________________________
                                          HONORABLE SIDNEY H. STEIN
                                          United States District Judge

cc:   Patrick Moroney, Assistant U.S. Attorney
